Case 2:21-cr-20097-NGE-DRG ECF No. 1, PagelD.1 Filed 02/10/21 Page 1of5 5S

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
Case:2:21-cr-20097

_ Judge: Edmunds, Nancy G.
Plaintiff, MJ: Grand, David R.
Filed: 02-10-2021 At 02:37 PM
INDI USA V XAVIER MATHIS (LG)

 

Felon in Possession of a Firearm
18 U.S.C. § 922(g)(1)

V.
Violations:
18 U.S.C. § 922(g)(1)
XAVIER MATHIS, 21 U.S.C. §§ 841(a)(1) & (b)(1)(C)
Defendant.
|
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

On or about September 2, 2020, in the Eastern District of Michigan, and
elsewhere, defendant XAVIER MATHIS, knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm, that is: one (1) .40 caliber, Smith & Wesson, MP
Shield, serial number: HVU2754, said firearm having previously traveled in
interstate and/or foreign commerce, in violation of Title 18, United States Code,

Section 922(g)(1).
 

Case 2:21-cr-20097-NGE-DRG ECF No. 1, PagelD.2 Filed 02/10/21 Page 2 of 5

COUNT TWO
Felon in Possession of Ammunition
18 U.S.C. § 922(g)(1)

_On or about September 2, 2020, in the Eastern District of Michigan, and
elsewhere, defendant XAVIER MATHIS, knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed seven (7) rounds of .40 caliber ammunition, said ammunition
having previously traveled in interstate and/or foreign commerce, in violation of
Title 18, United States Code, Section 922(g)(1).

COUNT THREE
Possession with Intent to Distribute Controlled Substances
21 U.S.C. § 841(a)(1)

On or about September 2, 2020, in the Eastern District of Michigan, and
elsewhere, defendant XAVIER MATHIS, did knowingly and intentionally possess
with the intent to distribute approximately 35.52 grams of a mixture or substance
containing a detectable amount of heroin, a Schedule I controlled substance, and
Fentanyl, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 841(b)(1)(C).

FORFEITURE ALLEGATIONS
(21 U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c))

1. The allegations contained in this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to Title
 

 

Case 2:21-cr-20097-NGE-DRG ECF No. 1, PagelD.3 Filed 02/10/21 Page 3 of 5

21, United States Code, Section 853, and Title 18, United States Code, Section
924(d) together with Title 28, United States Code, Section 2461.

2. Upon being convicted of violating Title 18, United States Code,
Section 922, as set forth in this Indictment, the convicted defendant XAVIER
MATHIS shall forfeit to the United States any firearm or ammunition involved in
the offense, pursuant to Title 18, United States Code, Section 924(d)(1) together
with Title 28, United States Code, Section 2461(c), including but not limited to a
.40 caliber, Smith & Wesson, MP Shield, serial number: HVU2754, bearing serial
number FCD5089, and 7 rounds of .40 caliber ammunition.

3. Pursuant to Title 21, United States Code, Section 853(a), upon
conviction of the controlled substance offenses in violation of Title 21, as alleged
in this Indictment, XAVIER MATHIS shall forfeit to the United States: (a) any
property, real or personal, constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such violation; and (b) any property used, or
intended to be used, in any manner or part, to commit or to facilitate the
commission of such violation.

4. Substitute Assets. If by any act or omission of defendant, the property
described above cannot be located upon the exercise of due diligence; has been
transferred, sold to, or deposited with a third party; has been placed beyond the

jurisdiction of the court; has been substantially diminished in value; or, has been
Case 2:21-cr-20097-NGE-DRG ECF No. 1, PagelD.4 Filed 02/10/21 Page 4of5

commingled with other property which cannot be divided without difficulty,
defendant shall forfeit any other property up to the value of such unavailable
assets, pursuant to Title 21, United Sates Code, Section 853(p).

5. Money Judgment. Upon conviction, the United States will request
that a forfeiture money judgment be imposed against each convicted defendant in
favor of the United States in an amount representing the total amount of proceeds

the convicted defendant obtained as a result of defendant’s Title 21 offense.

THIS IS A TRUE BILL

f

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

CRAIG WININGER
Chief, Violent & Organized Crime Unit

f

s/ Ranya Elzein

Ranya Elzein

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

Phone: (313) 226-0213
Ranya.Elzein@usdoj.gov

OH 0090887

Dated: February 10, 2021

 
 

 

Case 2:21-cr-20097-NGE-DRG ECF No.1, PagelD.5 Filed 02/10/21 Page5of5

 

United States District Court imi Case:2:21-cr-20097
Eastern District of Michigan Criminal Case Cover S nee: Edmunds, Nancy G.
: Grand, David R.

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in Filed: 02-1 0-2021 At 02:37 PM
INDI USA V XAVIER MATHIS (LG)

Companio.. VOC INUHe! Gi wee ewe ewes

 

 

 

   

   

 
 

U.S. v. Edward Barnett
Case Number and Judge Unknown; Barnett Indictment filed

Companion
- the same day as Mathis Indictment.

 
 

 

This may be a companion case based on LCrR 57.10(b)(4)':

 

 

 

wYes ONo AUSA’s Initials: KE,

 

 

Case Title: USA v. Xavier Mathis
County where offense occurred: Wayne 7”

Offense Type: Felony Lo
Indictment — no prior complaint.

_Superseding Case Information _

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

February 10, 2021 , K cS be CE : J
“7

Date Ranya Elzein ~ f
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226
Ranya.Elzein@usdoj.gov
(313) 226-0213

Bar #: OH 0090887

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
